Citation Nr: 0937838	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left eye retinal 
detachment, including as secondary to service-connected 
diabetes mellitus, type II, with oral inflammation, or to 
service-connected hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
enlarged prostate, including as secondary to service-
connected diabetes mellitus, type II, with oral inflammation, 
or to service-connected hypertension.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder, including an ulcer, secondary to in-service 
water contamination.    

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, Type II, with oral 
inflammation.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

6.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling prior to December 9, 2008 and as 30 percent 
disabling from December 9, 2008.

7.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for iliotibial band syndrome, left lower extremity.  

9.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

10.  Entitlement to an effective date prior to April 18, 
2007, for a grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 2002, January 2003, August 
2004, December 2007 and July 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The Veteran testified in support of these claims during 
hearings held at the RO in November 2008, before a Decision 
Review Officer, and in July 2009, before the undersigned 
Acting Veterans Law Judge.  

During the latter hearing, the Veteran made comments, which, 
were it not for procedural roadblocks, could be construed as 
a notice of disagreement with the RO's July 2009 rating 
decision continuing the 10 percent evaluation assigned 
peripheral neuropathy in the Veteran's left and right upper 
extremities.  The Board reminds the Veteran, however, that a 
notice of disagreement must be filed with the agency of 
original jurisdiction (the RO), not the Board, in order to 
initiate an appeal of an RO decision.  The Board further 
reminds the Veteran that he has a year from July 10, 2009, 
the date of notification of the RO's decision continuing the 
10 percent evaluation assigned the peripheral neuropathy in 
his left and right upper extremities, to initiate his appeal 
properly as advised.

In August 2009, the Board advanced this appeal on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

Below, the Board reopens the Veteran's claim of entitlement 
to service connection for an enlarged prostate, then 
discusses that claim as well as the claims of entitlement to 
service connection for left eye retinal detachment, including 
as secondary to service-connected diabetes mellitus, type II, 
with oral inflammation, or to service-connected hypertension, 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, Type II, with oral inflammation, 
entitlement to an initial evaluation in excess of 10 percent 
for hypertension, entitlement to a higher initial evaluation 
for PTSD, rated as 10 percent disabling prior to December 9, 
2008 and as 30 percent disabling from December 9, 2008, 
entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, left lower extremity, entitlement 
to an initial evaluation in excess of 10 percent for 
iliotibial band syndrome, left lower extremity, and 
entitlement to a TDIU in the REMAND section of this decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for an enlarged prostate in a rating 
decision dated April 2004.

2.  The Veteran did not appeal the RO's April 2004 rating 
decision.  

3.  The evidence received since April 2004 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for an enlarged prostate and raises a reasonable 
possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, in which the RO denied 
the Veteran's claim of entitlement to service connection for 
residuals of a left shoulder strain with rotator cuff 
incompetency, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20, 1103 (2004).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for an enlarged 
prostate.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the Veteran adequate notice with regard to the claim 
for service connection for an enlarged prostate such that the 
Board's decision to proceed in adjudicating whether to reopen 
it does not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

Also in March 2006, the Court held that, with regard to 
claims to reopen, VA must inform the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  
The Court explained that in notifying the claimant of what 
evidence would be considered new and material, VA should look 
at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated March 2006 and August 2006, before 
initially deciding that claim in a rating decision dated 
December 2007.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of these notice letters also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claim, informed him of the evidence necessary to support that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the basis of the RO's last denial of his claim.  
The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  In addition, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof, but that, 
ultimately, it was his responsibility to ensure VA's receipt 
of all requested evidence.  The RO advised the Veteran to 
sign the enclosed forms authorizing the release of the his 
treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the Veteran to send to VA all 
requested evidence.  

II.  Analysis 

The RO previously denied the Veteran's claim of entitlement 
to service connection for an enlarged prostate in a rating 
decision dated April 2004.  The RO denied the claim on the 
basis that there was no evidence of record linking the 
Veteran's enlarged prostate to an event or experience 
occurring during active service.  In deciding the claim, the 
RO considered the Veteran's service treatment records, VA and 
private post-service treatment records, reports of VA 
examinations and the Veteran's written statements, including 
that he was treated for an enlarged prostate in service.    

The RO notified the Veteran of the April 2004 rating decision 
and of his appellate rights with regard to the decision.  
Thereafter, however, the Veteran did not appeal it to the 
Board.  The April 2004 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

The Veteran filed a claim to reopen the previously denied 
claim in January 2006.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's April 2004 rating decision includes the 
Veteran's service treatment and personnel records, VA and 
private post-service treatment records, written statements 
and testimony, reports of VA examinations and employment 
information and his representative's written statements.  
With the exception of some of the service treatment and 
personnel records, which were of record in April 2004, this 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is also material because, by itself or 
when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an enlarged prostate and 
raises a reasonable possibility of substantiating that claim.  

Specifically, the Veteran's new assertion, that the first 
symptom of his enlarged prostate, namely, frequent urination, 
initially manifested during service, considered in 
conjunction with service treatment records confirming 
treatment for this symptom, establishes the existence of a 
possibly pertinent in-service event.  The absence of evidence 
of such an event formed the basis of the last denial of the 
Veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen this claim.  The Board may 
not, however, decide it on its merits because, as explained 
below, VA has not yet satisfied its duty to assist the 
Veteran in the development of the claim under the VCAA.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an enlarged prostate is 
reopened and, to this extent only, granted.  


REMAND

The Veteran claims entitlement to service connection for an 
enlarged prostate and left eye retinal detachment, the latter 
including as secondary to service-connected diabetes 
mellitus, type II, with oral inflammation, or to service-
connected hypertension, and entitlement to higher initial 
evaluations for diabetes mellitus, Type II, with oral 
inflammation, hypertension, PTSD, peripheral neuropathy, left 
lower extremity, and iliotibial band syndrome, left lower 
extremity, and entitlement to a TDIU.  Additional action is 
necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, VA 
has not yet provided the Veteran adequate assistance; 
therefore, to proceed in adjudicating the claims being 
remanded would prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94. 

First, during his July 2009 hearing, the Veteran indicated 
tha
t 
he 
had 
an
appointment scheduled in two weeks with his primary care 
physician, Dr. Cummings, who typically ordered blood tests 
and discussed, in part, his PTSD.  Records of this 
appointment and any test results are pertinent to this appeal 
and must be secured on remand.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims for service connection 
for an enlarged prostate and left eye retinal detachment, for 
higher initial evaluations for diabetes mellitus, Type II, 
hypertension, PTSD, peripheral neuropathy, left lower 
extremity, and iliotibial band syndrome, left lower 
extremity, and for a TDIU are necessary.  The RO afforded the 
Veteran VA examinations during the course of this appeal, but 
the reports of these examinations are inadequate to decide 
these claims.  With regard to the diabetes, hypertension, 
PTSD and disabilities of the left lower extremities, since 
the Veteran underwent the examinations, in recently submitted 
written statements and during his hearing, he has claimed 
that the disabilities have worsened.  He has also claimed 
that, based on this fact and because he is now service 
connected for additional disabilities, another VA examination 
is needed to determine whether his service-connected 
disabilities render him unable to work. 

In addition and as previously indicated, recently, the 
Veteran has claimed that his left eye retinal detachment and 
enlarged prostate are due to, or aggravated by, his service-
connected diabetes or hypertension.  In the reports of VA 
examinations of record, examiners did not address the 
disabilities as they relate to hypertension or any possible 
aggravation scenario.   

Third, in a December 2007 rating decision, the RO granted the 
veteran service connection for PTSD and assigned that 
disability a 10 percent evaluation, effective April 18, 2007.  
Thereafter, in a written statement dated January 2008, the 
Veteran expressed disagreement with the assigned effective 
date of the grant of service connection.  By letter dated May 
2008, the RO acknowledged the Veteran's written statement and 
informed him that it was working on his claim for an earlier 
effective date.  Subsequently, however, the RO did not decide 
the claim or issue a statement of the case in response.  

In a July 2009 rating decision, the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a stomach disorder, including an ulcer.  Thereafter, in a 
written statement dated the same month, the Veteran expressed 
disagreement with the decision.  To date, the RO has not 
issued a statement of the case in response.  

The RO's failure to act in both cases represents procedural 
error, which must be corrected on remand.  38 C.F.R. §§ 19.9, 
20.200, 20.201 (2008); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  Once 
accomplished, the RO should return the Veteran's claims for 
an earlier effective date for a grant of service connection 
for PTSD and the reopening of a previously denied claim for 
service connection for a stomach disorder, including an 
ulcer, to the Board for consideration only if the Veteran 
perfects his appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the 
claims file does not contain a notice of disagreement, a 
statement of the case and a substantive appeal, the Board is 
not required, and in fact, has no authority, to decide the 
claim).

Fourth, in various written statements submitted during the 
course of this appeal and at the hearing, the Veteran 
contended that his left eye retinal detachment and enlarged 
prostate are due to either his diabetes or hypertension, both 
of which are service connected, and that his stomach disorder 
is due to in-service water contamination.  In support of the 
latter claim, he has submitted an article discussing 
contaminated water supplies at Camp LeJeune.  To date, the RO 
has not considered whether the claimed disorders are due to 
the service-connected hypertension or water contamination.    

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
outstanding medical records that are 
pertinent to the remanded claims, 
including any records of the Veteran's 
recent visit with Dr. Cummings, including 
results of blood tests.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for left eye 
retinal detachment.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any left eye disorder 
shown to exist, including, if 
appropriate, retinal detachment; 

b) opine whether any such disorder 
is at least as likely as not related 
to the Veteran's active service; 

c) opine whether any such disorder 
is proximately due to or the result 
of his service-connected diabetes 
mellitus, Type II, or hypertension;

d) if not, opine whether such 
disorder is aggravated by his 
service-connected diabetes mellitus, 
Type II, or hypertension;

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and   

f) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for an enlarged 
prostate.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any disorder manifested 
by an enlarged prostate; 

b) opine whether any such disorder 
is at least as likely as not related 
to the Veteran's active service, 
including documented in-service 
frequent urination; 

c) opine whether any such disorder 
is proximately due to or the result 
of his service-connected diabetes 
mellitus, Type II, or hypertension;

d) if not, opine whether such 
disorder is aggravated by his 
service-connected diabetes mellitus, 
Type II, or hypertension;

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and   

f) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for an initial evaluation in excess of 20 
percent for diabetes mellitus, Type II, 
with oral inflammation.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran's 
diabetes requires insulin, a 
restricted diet and regulation of 
activities;

b) if so, also indicate whether it 
involves episodes of ketoacidosis or 
hypoglycemic reactions, or weight 
and strength loss, and whether it 
necessitates yearly hospitalizations 
or weekly visits;

c) describe the frequency of the 
hospitalizations and/or visits 
(yearly/weekly); 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and   

e) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

5.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for an initial evaluation in excess of 10 
percent for hypertension.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran has 
diastolic pressure of predominantly 
110 or more, or systolic pressure of 
predominantly 200 or more;

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided; and   

c) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

6.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for PTSD.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all symptomatology 
associated with the Veteran's PTSD 
and indicate whether such 
symptomatology causes occupational 
and social impairment with reduced 
reliability and productivity, or 
deficiencies in most areas such as 
work, school, family relationships, 
judgment, thinking or mood;  

b) also indicate whether the PTSD 
symptoms cause total occupational 
and social impairment;

c) if not, opine whether the PTSD 
symptoms, considered in conjunction 
with all other service-connected 
disabilities, render the Veteran 
unable to secure or follow a 
substantially gainful occupation; 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and   

e) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

7.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for 
disabilities of the left lower 
extremities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all symptomatology 
associated with the Veteran's left 
lower extremities; 

b) indicate whether any peripheral 
neuropathy is wholly sensory; 

c) characterize any peripheral 
neuropathy as mild, moderate, 
moderately severe, or severe; 

d) indicate whether the Veteran's 
iliotibial band syndrome is most 
appropriately rated based on 
limitation of motion of the leg; 

e) opine whether the symptoms of the 
Veteran's left lower extremity, 
considered in conjunction with all 
other service-connected 
disabilities, render the Veteran 
unable to secure or follow a 
substantially gainful occupation; 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and   

g) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

8.  Provide the Veteran a statement of 
the case pertaining to the claim of 
entitlement to an effective date prior to 
April 18, 2007, for a grant of service 
connection for PTSD and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a stomach disorder, 
including an ulcer.  If the Veteran then 
perfects his appeal of the RO's December 
2007 and July 2009 rating decisions by 
submitting a timely and adequate 
substantive appeal, return the claims 
file to the Board for appellate review of 
these claims.

9.  Readjudicate the Veteran's claims.  In 
so doing, consider whether the Veteran's 
left eye retinal detachment and/or 
enlarged prostate are due to, or 
aggravated by, his service-connected 
diabetes or hypertension.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


